Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.

Status of the Claims
Claims 1-29 and 31-33 were previously pending and subject to a final office action mailed April 16, 2020.  Claims 1 and 20 were amended and claim 30 is canceled.  Claims 1-29 and 31-33 are currently pending and subject to the non-final office action below.

	Response to Arguments
Applicant's arguments, filed on October 16, 2020, concerning the previous rejection of claims 1-29 and 31-33 under 35 USC 101 has been fully considered but are not persuasive.   
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a 
Applicant argues that the claims are not directed to an abstract idea. The system performs using a central ticket management server via a communication channel. However, examiner states that the system of receiving a ticket request, identifying the request, communicating the request to the server and providing the ticket information to the user are all steps that can be performed by a human using pen and paper. Therefore, under prong 1 the system is ineligible under mental steps.  
Applicant argues that the claims result in a practical solution by implementing a booking process where a central ticket management server obviates the need for a separate searching and accessing of ticket information for comparison. In response, Examiner states that the booking server is receiving and transmitting data over a network which is a generic function. Moreover, fetching a seamen/non-seamen ticket using a generic computer to perform generic functions. Therefore, claims 1-29 and 31-33 are ineligible under 35 USC 101 prong 2.  
Applicant argues that the claim elements recited amount to significantly more than the abstract idea. In response, the claim elements recited in the claims are performing in their generic functions of receiving and transmitting data over a network. “Receiving or transmitting data over a network, e.g., using the Internet to gather data, ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));” (see MPEP 2106.05(d))
Applicant arguments under 35 USC 103 rejections of claims 1-33 has been fully considered, but are moot in view of the new grounds of rejection under 103 below. 

Claim Interpretation

Claims 13-14 are further limiting limitations of claim 12 from which the claims depend on. Claim 12 recites “wherein at least one of a visa information, a visa requirement, and an online visa application option is provided to said user, using said central ticket management server.” Which means that one of the options recited in the claim can be used. However, claims 13 and 14 define each one of those options which renders the claims optional. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a ticket booking request from a user system, wherein the ticket booking request comprises port, origin, destination, time, class of travel, and travel date information; storing the received ticket booking request with history information related to previous transactions for a user corresponding to the received ticket booking request; checking whether the ticket booking request is pertaining to a seamen ticket booking; identifying at least one seamen ticket that matches the ticket booking request, wherein the at least one seamen ticket is identified based on the history information; fetching seamen and non-seamen ticket fare details for the identified ticket;  communicating seamen ticket details via the communication channel to the user system to enable a user to select if the user wishes to proceed with the booking, wherein the seamen ticket details comprises, fare comparison between the seamen ticket and a non-seamen ticket; if the user decides to proceed with the booking, requesting approval from an authority; providing at least one ticket modification option for the user based on the stored ticket booking request and history information; booking ticket upon receiving approval 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human, using generic computer component,(organizing human activity) as a commercial interactions and managing personal behavior but for the recitation of generic computer components. That is, other than reciting “central ticket management server”, nothing in the claim element precludes the steps from practically being performed by a human. For example, “receiving”, “storing”, “checking”, “identifying”, “fetching”, “communicating”, “providing”, “booking” and “providing” in the context of this claim encompasses the user to manually receive a booking request, determining itinerary information availability and providing results to the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element- a “central ticket management server” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Moreover, the recited elements recited above are well known routine and conventional elements that are performing in a generic way. The elements are performing the steps of receiving and transmitting data over a network. (see MPEP 2106.05(d)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, 15-20, 22-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. referred herein as Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis et al. referred herein as Lewis (U.S. Patent Application Publication No. 2005/0021424) further in view of Taylor et al. referred herein as Taylor (U.S. Patent Application Publication No. 2005/0288973), further in view of Omar (U.S. Patent Application Publication No. 2015/0149220), further in view of Miller et al. referred herein as Miller (U.S. Patent Application Publication No. 2015/0032768).

As to claims 1 and 20, Abbassi teaches a method and system comprising:
receiving, by a central ticket management server via a communication channel, a ticket booking request from a user system, wherein the ticket booking request comprises port, origin, destination, time, class of travel, and travel date information; (para 36 “According to one exemplary embodiment, the method may include where the fare analytic engine may include where the at least one query 
checking, by the central ticket management server, whether the ticket booking request is pertaining to a seamen ticket booking; (para 247 “Fare By Rule may be unlike the traditional method of filing fares through ATPCO because there may be neither a beginning fare record nor a Fare Class Application, according to an exemplary embodiment. The fare may be created by the Pricing Engine processing data from an existing fare rule, according to an exemplary embodiment. According to an exemplary embodiment, a common example of a Fare By Rule fare may include a Seaman's Fare where the fare is not published but created by using an existing published or private fare rule.”)
identifying, by the central ticket management server, at least one seamen ticket that matches the ticket booking request; (para 125 “The fares and the rules are merged together by determining whether the restrictions are met and then may provide the fares that meet the exemplary sequences or segments of restrictions, in response to the query. In one exemplary embodiment, a sequence or segment may be geography based, etc. The applications do not repeat information since 
providing, by the central ticket management server, at least one ticket modification option, for the user; (para 36, show that the system allows the repricing/reissue request)
Abbassi does not teach:
if the user decides to proceed with the booking, requesting, by the central ticket management server, approval from an authority; 
providing, by the central ticket management server, details of booked ticket to at least one user, passenger, and traveler, using said central ticket management servers

However, Lewis teaches:
if the user decides to proceed with the booking, requesting, by the central ticket management server, approval from an authority; (para 294 “The system then verifies that the transaction has been approved (step 797). If the transaction has not been approved, then an error message returned by TrustMarque is displayed to the user, and another credit card number is requested (step 798). If the transaction is approved, then, using the Business Logic Layer 102, the system connects to Galileo GDS 207 and creates a PNR (step 799A). The system then checks if there was a connection error, or if seats are no longer available (step 799B). If either of those conditions are satisfied, then an error message is displayed to the user (step 799C), and the process terminates in step 744. If neither of those conditions are satisfied, then the system saves the PNR from Galileo GDS 207 and all the information related to the transaction (step 799D). A confirmation email is sent to the agent and the customer (step 799E). The holding page is then removed from the customer screen (step 799F). The PMS 112 is then queried for any opportunities to cross sell packages that match the journey criteria (step 799G). The user is then redirected to a "thank you" page (in other words a confirmation page), while all the data from this session is used to create the confirmation page (step 799H). The "thank you" page is displayed, with cross selling options for, e.g., packages, hotels, and cars (step 799I). The process then terminates at step 744.”)

booking, by the central ticket management server, ticket upon receiving approval from the authority; (para 294 “The system then verifies that the transaction has been approved (step 797). If the transaction has not been approved, then an error message returned by TrustMarque is displayed to the user, and another credit card number is requested (step 798). If the transaction is approved, then, using the Business Logic Layer 102, the system connects to Galileo GDS 207 and creates a PNR (step 799A). The system then checks if there was a connection error, or if seats are no longer available (step 799B). If either of those 
It would have been obvious to one having skill in the art at the effective filling date of the invention to request approval for payments in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would prevent fraudulent use of the payment methods. 
Abbassi and Lewis do not teach:
fetching, by the central ticket management server and from an associated database, seamen and non-seamen ticket fare details for the identified ticket; 
communicating, by the central ticket management server, seamen ticket details via the communication channel to the user system to enable a user to select if the user wishes to proceed with the booking, wherein the seamen ticket details comprises, fare comparison between the seamen ticket and a non-seamen ticket;

fetching, by the central ticket management server and from an associated database, seamen and non-seamen ticket fare details for the identified ticket; (fig. 7A and para 55 “FIG. 7A illustrates a portion of a graphic user interface 700 in which prospective flight segments are displayed to a user based on the criteria specified at user interface 600 of FIG. 6. User interface 700 includes a navigation menu 705 in which a select new flight or similar progressive icon is highlighted to inform the user of the current progression through the itinerary change process. Additionally, alternative flight segments 710 are displayed so that a user may view the alternatives selected by the provider based on the criteria entered by the user at the user interface 600 of FIG. 6. Segment alternative 710 includes the user's desired date input 715 as entered on user interface 600 of FIG. 6. Additionally, alternative segment list 720 displays the flight segments 710 according to the time at which they depart and arrive from the origination and destination, respectively. Additionally, the segment list 720 may display the number of stops for air travel in which a flight may have to stop at an intermediate airport or facility between the origination and destination.” Examiner interprets restricted ticket (i.e. seamen) and non-restricted (i.e. non-seamen))  
communicating, by the central ticket management server, seamen ticket details via the communication channel to the user system to enable a user to select if the user wishes to proceed with the booking, wherein the seamen ticket details comprises, fare comparison between the seamen ticket and a non-seamen ticket; (fig. 7A and para 55 “FIG. 7A illustrates a portion of a graphic user interface 700 
 It would have been obvious to one having skill in the art at the effective filling date of the invention to compare the ticket fares in Abbassi in view of Lewis as taught by Taylor. Motivation to do so comes from the knowledge well known in the art that displaying both fares simultaneously would make it easier for the user to visually compare the fares and therefore make the system/method more user friendly. 
Abbassi, Lewis and Taylor do not teach:
wherein the method further comprises tracking, by a location tracker of the central ticket management server, a location of the user for determining a schedule of the user.
However, Omar teaches:

It would have been obvious to one having skill in the art at the effective filling date of the invention to track the traveler in Abbassi in view of Lewis further in view of Taylor as taught by Omar. Motivation to so comes from the knowledge taught by Omar that doing so will accurately determine the mobility of the traveler during a travel. (para 20)
Abbassi, Lewis, Taylor and Omar do not teach:
storing, by a memory module of the central ticket management server, the received ticket booking request with history information related to previous transaction for a user corresponding to the received ticket booking request;
wherein the at least one ticket is identified based on the history information of the memory module;

However, Miller teaches:
storing, by a memory module of the central ticket management server, the received ticket booking request with history information related to previous transaction for a user corresponding to the received ticket booking request; (para 27, “The travel service 150 may further include a package recommendation module 160 configured to determine a desired travel plan of a traveler, and generate a number of recommended queries for locating travel item combinations to satisfy such a travel plan. As will be described below, a desired travel plan of a traveler may be inferred based on one or more searches conducted by the traveler on the travel service 150. A desired travel plan may further be inferred based on other information corresponding to the traveler, such as a history of searches conducted by the traveler on the travel service 150 or other services, an acquisition history of the traveler, an inferred location of the traveler, or profile data of the traveler. A desired travel plan may generally correspond to a set of criteria for selection of a combination of travel items. For example, a desired travel plan may specify a type of travel (e.g., business, leisure, family, etc.), a location of travel, a date of travel, or a class or travel (e.g., luxury, economy, etc.). A desired travel plan may further specify constraints for selection of travel items, such as a desire to minimize cost or travel time. Based on the inferred desired travel plan, the travel service 150 may generate a number of searches likely to locate travel item combinations that satisfy the travel plan. 
wherein the at least one ticket is identified based on the history information of the memory module; (para 47 “example, dates of a desired travel plan may be determined based on one or more traveler-submitted queries, while a categorization of a desired travel plan may be based on profile data of the traveler. Where a given aspect of a desired travel plan is influenced by more than one factor (e.g., categorization of a search query as well as history of purchases), each factor may be weighted to determine an aspect of the desired travel plan. Accordingly, a desired travel plan may be inferred based on any individual aspect described above or any combination of such aspects. A desired travel plan may further be inferred based on additional or alternative criteria.”)
providing ticket modification based on the stored ticket booking request and history information of the memory module.(para 60 “In addition, the user interface 400 includes a recommendation display portion 414 that includes a 
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine booking requests based on historical searches by the user in Abbassi in view of Lewis further in view of Taylor, further in view of Omar as taught by Miller. Motivation to do so comes from the knowledge well known in the art that doing so will make the system user friendly. 
As to claims 4 and 22, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein putting ongoing ticket booking transaction on hold further comprises holding, by the central ticket management server, said transaction at a given fare for a pre-set time period.
However, Lewis teaches:
wherein said putting ongoing ticket booking transaction on hold further comprises holding, by the central ticket management server, said transaction at a given fare for a pre-set time period.(para 232 “If the consumer does not confirm his purchase of the reserved booking within 48 hours, that booking is canceled.”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to hold the ticket for a user in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claim 5, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claim 4 as discussed above.
Abbassi does not teach:
wherein ticket booking transaction fails on expiry of the pre-set time period.
However, Lewis teaches:

 It would have been obvious to one having skill in the art at the effective filling date of the invention to hold the ticket for a user in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claims 6 and 23, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
providing, by the central ticket management server, option for the user system to modify the ticket booking request;
collecting, by the central ticket management server, a modified ticket booking request;
identifying, by the central ticket management server, at least one another ticket that matches the modified ticket booking requestHowever, Lewis teaches:
providing, by the central ticket management server, option for the user system to modify the ticket booking request;(para 167 “Editing an existing pre-approved package: when an agent decides to edit an existing package that has already been approved, they are warned that the package they are about to edit will be taken offline. Once the agent makes the changes to the package, the package's 
collecting, by the central ticket management server, a modified ticket booking request; (para 194 “Once this form is submitted by the agent, the system sends an email back to the visitor informing him/her that their request has been responded to with a quotation, changes the request status to "Waiting for customer," and informs the system administrator that the agent has responded to a visitor's request with a quotation.”)
identifying, by the central ticket management server, at least one another ticket that matches the modified ticket booking request (para 194, show that the modified ticket is sent to the user for approval)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to modify a ticket in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claims 7 and 24, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi teaches a seamen ticket fare and a normal ticket fare (para 126 and 247)
Abbassi does not teach:
wherein the comparison between the ticket fare and the non-seamen ticket fare is performed by the central ticket management server.

wherein the comparison between the ticket fare and the non-seamen ticket fare is performed by the central ticket management server. (para 243 “In addition to public fares available through the GDS, such as Galileo GDS 207, there are also private fares available from Galileo GDS 207 (and other GDSs). The private fares may be, for example, corporate discounts from a particular airline to a particular corporation, or any other separate deals made between a provider (such as a hotel, an airline, a car rental company etc. and an organization) usually a business, or a corporation, etc. myTravelChannel.com 110 can compare its own private fares with the private fares available from Galileo GDS 207, to show the lowest fare to the consumer.”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to compare fares in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge taught by Lewis that doing so would show the user the best fare.(para 243)
As to claims 8 and 25, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein the online seamen ticket booking is executed, by the central ticket management server, at a Business to customer (B2B) level.
However, Lewis teaches:

It would have been obvious to one having skill in the art at the effective filling date of the invention to work on a B2B level in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to target specific users using specific material.  
As to claims 9 and 26, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein the online seamen ticket booking is executed, by the central ticket management server, at a Business to customer (B2C) level.
However, Lewis teaches:
wherein the online seamen ticket booking is executed, by the central ticket management server, at a Business to customer (B2C) level. (para 206 “For instance, website 1 may be targeted to the B2C market (business to consumer), while websites 2 and 3 may be targeted to the B2B (business to business) market.”)

As to claims 10 and 27, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:
wherein at least one payment option is provided, by the central ticket management server, for the user system for making online transaction.
However, Lewis teaches:
wherein at least one payment option is provided, by the central ticket management server, for the user system for making online transaction.(para 84, “Secure online credit card transaction processing with risks analysis using TrustMarque/Natwest solution” Examiner interprets that the secure online credit card transaction(i.e. one payment option))
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide payment options in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  
As to claims 11 and 28, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above.

Abbassi does not teach:
wherein at least one notification is sent, by the central ticket management server to at least one user system, wherein the notification indicates occurrence of at least one event.
However, Lewis teaches:
wherein at least one notification is sent, by the central ticket management server to at least one user system, wherein the notification indicates occurrence of at least one event. (abstract “A system and method of processing a travel plan request from a customer includes (1) receiving customer information from a customer; (2) storing in a database the customer information; (3) sending to an agent a notification by an email, the notification including a link to the website, wherein the agent can access package request details by navigating to the link; (4) sending to the agent periodic re-notifications if the agent fails to respond within a first predetermined period of time; (5) displaying to the agent the package request details on the website; (6) receiving via the website a response to the email from the agent; (7) storing in the database the response from the agent; (8) sending to the customer a notification of the response from the agent; (9) sending a re-notification to the customer if the customer fails to respond within a second predetermined period of time; (10) displaying to the customer a package quotation based on the response from the agent, wherein the package quotation includes any combination of budget, destination, origin, departure and return dates, preference of hotel type, preference of hotel room, preference of 
It would have been obvious to one having skill in the art at the effective filling date of the invention to send notifications to the user for an event in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  
As to claims 15 and 32, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi further teaches:
wherein information on offshore fare is provided to the user system.(para 247, show that the system provides seaman fare (i.e. offshore fare))
As to claims 16 and 33, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi further teaches:
wherein information on an Ex local fare is provided to said user. (para 247, show that the system provides different fares based on the traveler)
As to claim 17, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claim 16 as discussed above. 

wherein said ex local fare information is provided for at least one of a Business to Business (B2B) and Business to Customer (B2C) customer
However, Lewis teaches:
wherein said ex local fare information is provided for at least one of a Business to Business (B2B) and Business to Customer (B2C) customer.(para 206 “Thus, the PQS allows creation of a "presentation grid" that lists multiple packages by website. This is useful because different sites target different customer groups. For instance, website 1 may be targeted to the B2C market (business to consumer), while websites 2 and 3 may be targeted to the B2B (business to business) market.”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide a cancellation option to the user in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  
As to claims 18, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claim 1 as discussed above. 
Abbassi does not teach:
wherein an online ticket cancellation option is provided at a Business to Business (B2B) and Business to Customer (B2C) level.
However, Lewis teaches:
wherein an online ticket cancellation option is provided at a Business to Business (B2B) and Business to Customer (B2C) level.(para 74 and 206)

 As to claims 19 and 31, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above.
Abbassi does not teach:
wherein the ticket details are saved in a cart, wherein the ticket booking process is resumed based on the ticket details saved in the cart.
However, Lewis teaches:
wherein the ticket details are saved in a cart, wherein the ticket booking process is resumed based on the ticket details saved in the cart. (para 280 “The form 703 or 702 is then redisplayed to the user 301. If the destination code is an airport code, the holding page is displayed to the user 301 (step 708). The search criteria are then saved into MIS tables, for use by myFareWatcher 124, and for error logging (step 709).”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to save the ticket details in a database in Abbassi as taught by Lewis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. referred herein as Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis et al. referred herein as Lewis (U.S. Patent Application Publication No. 2005/0021424) further in view of Taylor et al. referred herein as Taylor (U.S. Patent Application Publication No. 2005/0288973), further in view of Omar (U.S. Patent Application Publication No. 2015/0149220), further in view of Miller et al. referred herein as Miller (U.S. Patent Application Publication No. 2015/0032768), further in view of Mandelbaum (U.S. Patent Application Publication No. 2014/0019176).

As to claim 2, Abbassi and Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claim 1 as discussed above.
Abbassi, Lewis, Taylor, Omar and Miller do not teach:
wherein the identifying at 215/521,169Attorney Docket: 4462-107 least one ticket that matches the ticket booking request further comprises: identifying, by the central ticket management server, at least one nearest airport to the origin location; 
identifying, by the central ticket management server, at least one nearest airport to the destination location, using said central ticket management server; 
checking availability of at least one flight between said identified nearest airports, 
However, Mandelbaum teaches:
wherein the identifying at 215/521,169Attorney Docket: 4462-107 least one ticket that matches the ticket booking request further comprises: identifying, by the central ticket management server, at least one nearest airport to the origin location;  (para 56 “In some embodiments, distance and travel times associated with traveling between travel depots may 
identifying, by the central ticket management server, at least one nearest airport to the destination location, using said central ticket management server; (para 56, “In some embodiments, distance and travel times associated with traveling between travel depots may also be determined. In some embodiments, the travel times may account for various travel delays such as traffic delays, airport delays, flight delays, or other travel delays. In some embodiments, the travel times may be adjusted based on time of the day/year during which the travel will occur. In various embodiments, the travel times may be adjusted based on actual delays, projected delays, historical delays, real-time delays, or other measures or estimates of delays. In various embodiments, a predefined or user specified list of closest airports may be used for some initial origins or ultimate destinations. In various embodiments, other mechanisms may be used to determine closest travels depots as would be apparent.”)

It would have been obvious to one having skill in the art at the effective filling date of the invention to identify the nearest airport to the user in Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller as taught by Mandelbaum. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.  

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. referred herein as Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis et al. referred herein as Lewis (U.S. Patent Application Publication No. 2005/0021424) further in view of Taylor et al. referred herein as Taylor (U.S. Patent Application Publication No. 2005/0288973) further in view of Omar (U.S. Patent Application Publication No. 2015/0149220), further in view of Miller et al. referred herein as Miller (U.S. Patent Application Publication No. 2015/0032768), further in view of Fredericks et al. referred herein as Fredericks (U.S. Patent Application Publication No. 2012/0330906).

As to claims 3, and 21, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above. 
Abbassi does not teach:

However, Lewis teaches:
wherein the requesting approval from the authority further comprising: putting, by the central ticket management server, ongoing ticket booking transaction on hold; (para 250 “Instead of asking for the full fare in order to book the flight, myTravelChannel.com 110 can also (or instead) ask for a certain percentage of the fare in order to book the flight, for example, 10% or 15%. This is tantamount to a cancellation fee should the consumer ultimately decide not to buy the ticket. Until the consumer actually pays to book the fare, no booking number is created. Thus, because the consumer's credit card is debited before the flight is booked, there is no danger that, in between looking on the screen to see which fares are available and actually booking a particular fare, that booking will disappear or will become unavailable.” para 292 “If all the fields in form 787 are valid, then a payment holding page is displayed (step 791).” Para 251 “Thus, there is no need for the airline to hold the inventory of "booked fares" for 30 minutes or 45 minutes, with the risk that a particular "booked"seat will not actually be purchased. Additionally, there is only a need to pay credit card and other charges on the booking amount (10% or 15%), while the commissions are based on the full amount paid for the ticket by the customer. This saves substantial amounts and third-party fees.”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to hold the ticket transaction until approval has been made in 
Abbassi and Lewis do not teach:
sending, by the central ticket management server, the seamen ticket details to at least one authorized person,; 
collecting, by the central ticket management server, a response from the at least one authorized person, pertaining to the ticket, 
However, Fredericks teaches:
sending, by the central ticket management server, the ticket details to at least one authorized person,;  (para 37 “For those trips where an itinerary or segments that were booked are accessible via the reservation system module 63, the out-of-policy segments or trip as a whole may be made subject to an approval process in 540. For example, one or more policy managers, who may be other employees who either hold managerial or supervisory authority over the user or financial or travel supervisory responsibility over the user, may approve the itinerary as a whole or segments that violate policy. The order and identity of the users who are policy managers may be configurable within the policy enforcement module 58.”)
collecting, by the central ticket management server, a response from the at least one authorized person, pertaining to the seamen ticket, (para 37)
It would have been obvious to one having skill in the art at the effective filling date of the invention to send the itinerary to an authorized person to approve in Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of .

Claims 12, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. referred herein as Abbassi (U.S. Patent Application Publication No. 2014/0278590) in view of Lewis et al. referred herein as Lewis (U.S. Patent Application Publication No. 2005/0021424) further in view of Taylor et al. referred herein as Taylor (U.S. Patent Application Publication No. 2005/0288973) further in view of Omar (U.S. Patent Application Publication No. 2015/0149220), further in view of Miller et al. referred herein as Miller (U.S. Patent Application Publication No. 2015/0032768), further in view of Ananda (U.S. Patent Application Publication No. 2004/0199403).

As to claims 12 and 29, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller teach all the limitations of claims 1 and 20 as discussed above.
Abbassi, Lewis, Taylor, Omar and Miller do not teach:
wherein at least one of a visa information, a visa requirement, and an online visa application option is provided by the central ticket management server to the user system,
However, Ananda teaches:
wherein at least one of a visa information, a visa requirement, and an online visa application option is provided by the central ticket management server to the user system, (para 31 “Next, if international travel is contemplated, the passenger fills 
It would have been obvious to one having skill in the art at the effective filling date of the invention to display visa information in Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller as taught by Ananda. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claim 13, Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller, further in view of Ananda teach all the limitations of claim 12 as discussed above. 
Abbassi, Lewis, Taylor, Omar and Miller do not teach:
wherein the visa information is provided by the central ticket management server to the user system, wherein the visa information pertaining to at least one of seamen, marine, and non-seamen, and comprises information on whether said visa is required to travel in an identified route of said seamen, marine, and non-seamen.
However, Ananda teaches:
wherein the visa information is provided by the central ticket management server to the user system, wherein the visa information pertaining to at least one of seamen, marine, and non-seamen, and comprises information on whether said visa is required to travel in an identified route of said seamen, marine, and non-
It would have been obvious to one having skill in the art at the effective filling date of the invention to display visa information in Abbassi in view of Lewis, further in view of Taylor, further in view of Omar, further in view of Miller as taught by Ananda. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 

Conclusion                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZEINA ELCHANTI/Examiner, Art Unit 3628